IN THE SUPREME COURT OF TEXAS

                                 No. 04-0174

                         IN RE  MARIO RODOLFO ZAVALA

                      On Petition for Writ of Mandamus

ORDERED:

        1. Relator's emergency motion for stay, filed February 24, 2004, is
           granted. The opinion and judgment dated February  13,  2004,  in
           Cause No. 05-03-01693-CV, styled In re   Hector  Lejia,  in  the
           Fifth Court of Appeals are stayed pending further order of  this
           Court.
        2. The trial court shall not vacate  its  order  dated  August  28,
           2003, in Cause No. 01-03433-D,  styled  Hector  Leija  v.  Mario
           Rodolfo Zavala, in the 95th District  Court  of  Dallas  County,
           Texas granting a new trial until further order of this Court.
        3. The real party in interest is requested to respond to  relator's
           petition for writ of mandamus on or before 3:00 p.m., March  22,
           2004.

            Done at the City of Austin, this March 10, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk